Name: COMMISSION REGULATION (EC) No 1269/96 of 1 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 163/36 EN Official Journal of the European Communities 2. 7. 96 COMMISSION REGULATION (EC) No 1269/96 of 1 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) Ho 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 (1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1 995, p. 1 . 2. 7 . 96 | EN ] Official Journal of the European Communities No L 163/37 ANNEX to the Commission Regulation of 1 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 35 052 85,1 508 87,8 060 80,2 512 69,8 064 70,8 524 68,3 066 60,2 528 67Ã ² 068 62,3 624 86,5 204 86,8 728 800 107,3 78,0 208 44,0 804 90,7 212 97,5 999 79,8 624 95,8 0808 20 47 039 104,1 999 75,9 052 138,2 ex 0707 00 25 052 55,3 064 72,5 053 156,2 388 68,5 060 61,0 400 70,4 066 53,8 512 67,3 068 69,1 144,3 528 76,9 204 624 728 79,0 115,4 55,8 624 87,1 800 999 89,5 804 127,1 0709 90 77 052 46,8 999 88,7 204 77,5 0809 10 40 052 144,4 412 54,2 061 51,3 624 151,9 064 105,3 999 82,6 400 338,0 0805 30 30 052 131,4 999 159,7 204 88,8 0809 20 49 052 164,3 220 061 064 182,0 133,8 74,0 388 70,2 066 81,6 400 68,2 068 95,4 512 54,8 400 195,5 520 66,5 600 94,9 524 67,1 624 152,2 528 69,2 676 166,2 600 84,0 999 140,7 624 48,9 0809 30 31 , 0809 30 39 052 63,1 220 624 121,8 106,8 999 74,8 0808 10 71 , 0808 10 73, 999 97,20808 10 79 039 108,9 0809 40 30 052 73,2 052 64,0 064 64,4 84,9 064 78,6 066 284 72,1 068 61,2 388 85,1 400 143,5 400 75,2 624 232,2 404 63,6 676 68,6 416 72,7 999 104,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 6). Code '999 stands for 'of other origin .